Citation Nr: 1643289	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-25 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Appellant, through her representative, withdrew her claim on October 20, 2016.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Appellant are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

VA received a letter on October 20, 2016 from the Appellant's representative withdrawing her appeal.  Pursuant to 38 C.F.R. § 20.204, the Board does not have jurisdiction to consider an appeal.


ORDER

The appeal for entitlement to dependency and indemnity compensation for the cause of the Veteran's death is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


